
	
		II
		Calendar No. 46
		110th CONGRESS
		1st Session
		S. 200
		[Report No. 110–20]
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2007
			Ms. Murkowski (for
			 herself and Mr. Stevens) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			February 16, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To require the Secretary of the Interior, acting through
		  the Bureau of Reclamation and the United States Geological Survey, to conduct a
		  study on groundwater resources in the State of Alaska, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Alaska Water Resources Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(2)StateThe
			 term State means the State of Alaska.
			3.Alaska water
			 resources study
			(a)StudyThe
			 Secretary, acting through the Commissioner of Reclamation and the Director of
			 the United States Geological Survey, where appropriate, and in accordance with
			 this Act and other applicable provisions of law, shall conduct a study that
			 includes—
				(1)a survey of
			 accessible water supplies, including aquifers, on the Kenai Peninsula, and in
			 the Municipality of Anchorage, the Matanuska-Susitna Borough, the city of
			 Fairbanks, and the Fairbanks Northstar Borough;
				(2)a survey of water
			 treatment needs and technologies, including desalination, applicable to the
			 water resources of the State; and
				(3)a review of the
			 need for enhancement of the streamflow information collected by the United
			 States Geological Survey in the State relating to critical water needs in areas
			 such as—
					(A)infrastructure
			 risks to State transportation,
					(B)flood
			 forecasting,
					(C)resource
			 extraction; and
					(D)fire
			 management.
					(b)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Resources of the House of Representatives a report describing the
			 results of the study required by subsection (a).
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		February 16, 2007
		Reported without amendment
	
